Name: Commission Regulation (EEC) No 3115/87 of 19 October 1987 laying down special provisions on the marketing of olive oil
 Type: Regulation
 Subject Matter: processed agricultural produce;  marketing
 Date Published: nan

 No L 295/10 Official Journal of the European Communities 20 . 10 . 87 COMMISSION REGULATION (EEC) No 3115/87 of 19 October 1987 laying down special provisions on the marketing of olive oil Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1915/87 (2), and in particular Article 11 (8) thereof, Whereas Regulation (EEC) No 1915/87 altered the descriptions and definitions of olive oils and olive ­ pomace oils with effect from 1 November 1987 ; whereas under Article 4 of Council Regulation (EEC) No 3089/78 (3), as last amended by Regulation (EEC) No 3788/85 (4) consumption aid may be granted only for oils meeting certain definitions ; Whereas Article 35(3) of Regulation No 136/66/EEC permits Member States to authorize the use for a limited period of the descriptions and definitions of olive oils and olive-pomace oils previously authorized for the marketing of these products ; whereas in order to lay down the requisite detailed rules for the proper operation of the consumption aid scheme, and taking account of the implications for trade should the Member States adopt derogating provisions, it is essential that the necessary information should be available in good time ; Article 1 Member States which under Article 35 (3) of Regulation No 136/66/EEC plan to authorize the use after 1 November 1987 of the descriptions and definitions of olive oils and olive-pomace oils previously authorized for the marketing of these products must inform the Commission thereof by 31 October 1987 at the latest. They must also immediately notify the laws, regulations and administrative provisions on the marketing of these products that they adopt. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 October 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 183, 3 . 7 . 1987, p. 7. (3) OJ No L 369, 29 . 12. 1978, p . 12. 0 OJ No L 367, 31 . 12. 1985, p. 1 .